October   25,   1962

Mr. William A. Harrison               Opinion No. WW-1457
Commi~sionar of Insurance             Re: Whether the adoption of (1) a
State Board of Insurance                  standard, textbook on property-
Austin, Texas                             casualty insurance or (2) a
                                          standard textbook with revisions
                                          on the subject of property-
                                          casualty inclurance will satisfy
                                          Section 7 of Article 21. 14 of
                                          the Insurance Code and related
Dear Sir:                                 queetion.

         You have requested the opinion of thie office whether or not
the adoption by the State Board of Insurance of (1) a standard textbook
on property-casualty   insurance of (2) a standard textbook on the subject
of property-casualty  inaurancc with certain revisions made by the
State Board of Insurance would satisfy Section 7 of Article 21. 14 of
the Insurance Code which refers   to a “manual of queatione and anewers
published under the direction of the Board of Insurance Commissioners. ”
Secondly, you asked whether or not the State Board of Insurance would
be authorized by Section 7 of Article 21.14 to charge a fee representing
the cost of such a textbook from persons interested in preparing them-
selves for the agent’8 examination.

          In the past the State Board of Insurance haa published an
inexpensive mimeographed manual of questions and answer8 in compli-
ance with Section 7 of Article 21. 14, and dirtribution of thir manual
har been made without charge.     However, the Board feelr that the
prerent manual does not contain all of the information necessary for
the applicant for an agentr license and contemplator rome extensive
changer.

          In answer to the first que.stion it is the opinion of thir office
that the State Board of Inrurance may either adopt (1) rome standard
textbook on the rubject of property-carualty     inrurance, that contain8
querrtionr and anawerr ar provided in Section 7 of Article 21.14, or
(2) the State Board of Insurance may adopt a standard textbook on
property-casualty  insurance with revision8 by the State Board of
                                                                         . .



Mr.   William   A.   Harrison,   page 2 (WW-1457)




Insurance made in its text which contains such questions and answers.
The only requirement   of Section 7 of Article  21. 14 in this respect is
that the manual, or whatever the type of publication,     be published
under the direction of the State Board of Insurance.      The type of manual
or book to be published under the direction of the State Board of
Insurance is apparently left to the discretion   of the State Board of
Insurance.   There is no requirement    that the manual or book be entirely
prepared or prepared in part by the State Board of Insurance or its
employees.

           In answer to the second question,      it is the opinion of this
office that the ‘State Board of Insurance may not charge a fee which
represents    the cost of each manual or book.        Section 7 of Article  21. 14
does not authorize the charging of such afee,          and such authority is
not generally    implied.   See WW-1285.     Section 7 of Article   21. 14 does
not require that the State Board of Insurance make a gift of the said
manual to the prospective      examinees   but only requires that it shall
be made available for the use of the prospective         persons to prepare
for the examination.      Availability of these manuals or books on a loan
basis to the prospective     examinees   would be an adequate compliance
with Section 7 of Article 21. 14 by the State Board of Insurance.



                                 SUMMARY

          To comply with Section 7 of Article 21. 14 of the Texas
Insurance Code, the State Board of Insurance may either (1) adopt
some standard textbook on the subject of property-casualty     insurance
that contains questions and answers as provided in Section 7 of Article
21. 14, or (2) adopt a standard textbook on property-casualty   insurance
with revisions   in the text and questions and answers made by the State
Board of Insurance.       The State Board of Insurance may not charge a
fee for this publication.

                                        Very   truly yours,

                                       WILL WILSON
                                       Attorney General       of Texas
Mr.   William   A.   Harrison,   page 3 (WW-1457)




                                  By:   BOB E. SHANNON
                                        Assistant Attorney   General
BES: ms

APPROVED:
OPINION COMMITTEE

W. V. Geppert,       Chairman
Robert Lewis
Frank Booth
Fred Ward

REVIEWED    FOR THE ATTORNEY             GENERAL
BY:  Leonard  Passmore